Citation Nr: 0527860	
Decision Date: 10/14/05    Archive Date: 10/25/05

DOCKET NO.  01-02 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
hypertension.

2.  Entitlement to an increased rating for hypertensive heart 
disease, currently rated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel




INTRODUCTION


The appellant is a veteran who served on active duty from 
September 1974 to February 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2000 rating decision by the 
New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied entitlement 
to service connection for headaches and denied entitlement to 
a rating in excess of 30 percent for hypertensive heart 
disease.

In a January 2002 rating decision the RO granted entitlement 
to a separate 10 percent disability for hypertension.  The 
veteran subsequently perfected an appeal as to the 
compensation level assigned.  In July 2003, the Board 
remanded the case to the RO for additional development.

Most recently, the case was remanded by the Board in March 
2005 for examination of the veteran.  The requested 
development has been completed only with respect to the issue 
of entitlement to an increased rating for hypertension, and 
the Board now proceeds with its review of this issue.  

The issue of entitlement to an increased rating for 
hypertensive heart disease is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the veteran 
in the development of the claim and has sufficiently notified 
him of the information and evidence necessary to substantiate 
the claim.

2.  The evidence demonstrates the veteran's service-connected 
hypertension requires medication for control but that 
diastolic pressure findings of 110 or more or systolic 
pressure findings of 200 or more are not predominant.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected hypertension have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice and assistance provisions of the 
VCAA should be provided to a claimant prior to any 
adjudication of the claim.  Pelegrini v. Principi, 17 Vet. 
App. 412 (2004).  Unfortunately, notice to the veteran was 
not done in this case until later in the claims process.  
Nevertheless, the RO provided the veteran the required notice 
with respect to his claims in letters dated in November 2003 
and January 2004, in which he was informed of the 
requirements needed to establish his claim.  In accordance 
with the requirements of the VCAA, the letters informed the 
veteran what evidence and information he was responsible for 
and the evidence that was considered VA's responsibility.  
The letters explained that VA would make reasonable efforts 
to help him get relevant evidence, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  There is no 
indication in the record that additional evidence relevant to 
the issue decided herein is available and not part of the 
claims file.  Under the facts of this case, "the record has 
been fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claims."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Based on this record, the Board finds that 
VA's duty to notify has been satisfied.  

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  The RO has obtained the veteran's medical 
records and the veteran has been accorded several VA 
Compensation and Pension examinations with regard to his 
claim for an increased rating for his service-connected 
hypertension.  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA reasonably 
affects the outcome of this case, the Board finds that any 
such failure is harmless.  See also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).

Service connection for hypertensive heart disease has been in 
effect since 1992.  In August 2000 the veteran filed a claim 
for an increased rating for his service-connected 
cardiovascular disability.  A January 2002 rating decision 
established a separate disability rating for hypertension at 
10 percent effective from July 2000.  The veteran claims that 
his service-connected hypertension warrants a disability 
rating in excess of the current 10 percent rating assigned.  

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2004).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2004).  In considering the severity of a 
disability, it is essential to trace the medical history of 
the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2004).  
Consideration of the whole-recorded history is necessary so 
that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 
Vet. App. 282 (1991).  Where an increase in the disability 
rating is at issue, the present level of the veteran's 
disability is the primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  

The record contains numerous blood pressure readings for the 
veteran.  Blood pressure reading from various VA medical 
treatment records and examination reports dated from 1994 to 
present reveal that the veteran's blood pressure has been 
recorded at these various times as being:  150/100; 160/100; 
140/95;131/81; 124/74; 140/88;129/76; 124/82; 124/82; 124/76; 
150/90; 131/90; 115/75; and 131/81.  

A private medical report dated July 2000 reports that the 
veteran had a prior history of blood pressure readings in the 
range of 150/110.  However, there are no contemporaneous 
readings dated after 1994 showing a blood pressure in this 
range.  

In June 2005, the most recent VA examination of the veteran 
was conducted.  On examination blood pressure readings were  
124/81, 04/84, and 104/74.  The examiner noted that the 
veteran's hypertension was controlled with continuous 
medication.  Numerous other VA treatment records and 
examination reports dating back to 1994 confirm that the 
veteran's hypertension is well controlled on medication.  

The service-connected hypertension is currently rated as 10 
percent disabling under Diagnostic Code 7101.  That rating 
contemplates hypertension with diastolic pressure is 
predominantly 100 or more, or when systolic pressure is 
predominantly 160 or more, or as a minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more who requires continuous medication for control; a 
20 percent rating is provided if diastolic pressure is 
predominantly 110 or more, or if systolic pressure is 
predominantly 200 or more; a 40 percent rating is provided if 
diastolic pressure is predominantly 120 or more; and a 60 
percent rating is provided if diastolic pressure is 
predominantly 130 or more. 38 C.F.R. § 4.104, Diagnostic Code 
7101 (2005).

It is noted that all diagnoses of hypertension must be 
confirmed by readings taken two or more times on at least 
three different days and that the term hypertension means 
diastolic blood pressure is predominantly 90 millimeters (mm) 
or greater and isolated systolic hypertension means that the 
systolic blood pressure is predominantly 160 mm or greater 
with a diastolic blood pressure of less than 90 mm.  Id.

The preponderance of the evidence is against an increased 
rating for the veteran's hypertension.  The medical evidence 
of record reveals that the veteran currently has a history of 
hypertension which is presently well controlled on medication 
as contemplated by the 10 percent disability rating.  There 
is no medical evidence of record showing that the veteran has 
had diastolic blood pressure predominantly in excess of 100 
or more, or systolic blood pressure predominantly 160 or 
more.  Accordingly, an increased rating for hypertension must 
be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the assignment of a disability 
evaluation in excess of 10 percent for the veteran's 
hypertension, the doctrine is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 10 percent for hypertension is denied.  


REMAND

The veteran claims entitlement to an increased rating for his 
service-connected hypertensive heart disease.  He claims that 
he warrants a disability rating in excess of the presently 
assigned 30 percent rating.  

Service-connected heart disease is rated under 38 C.F.R. 
§ 4.104, Diagnostic Code 7007.  One of the rating criteria to 
be considered is metabolic equivalents.  "One MET (metabolic 
equivalent) is defined as the energy cost of standing quietly 
at rest and represents an oxygen uptake of 3.5 milliliters 
per kilogram of body weight per minute. When the level of 
METs at which dyspnea, fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and a laboratory 
determination cannot be done for medical reasons, an 
estimation by a medical examiner of the level of activity 
(expressed in METs and supported by specific examples, such 
as slow stair climbing or shoveling snow) that results in 
dyspnea, fatigue, angina, dizziness, or syncope may be 
used."  38 C.F.R. § 4.104, Note (2).

Review of the medical evidence of record reveals that no MET 
testing has been accomplished.  In fact, the March 2005 Board 
remand specifically requested MET testing, and it was not 
done.  As such, the case needs to be remanded so this testing 
can be accomplished to obtain the necessary medical evidence 
to rate the veteran's service-connected hypertensive heart 
disease.  

The United States Court of Appeals for Veterans Claims ("the 
Court") has also held that, when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. 
Derwinski, 3 Vet. App. 213 (1992).   

Accordingly, this matter is REMANDED for the following:

1.  The veteran should be scheduled for 
an appropriate examination to obtain data 
needed to properly evaluate his service-
connected hypertensive heart disease.  
The level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope 
develops should reported.  If a 
laboratory determination cannot be done 
for medical reasons, the examiner should 
provide an estimate of the level of 
activity (express in METs) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope.  The claims folder must be 
available to, and reviewed by, the 
examiner in conjunction with the 
examination.

2.  Following the above, the RO must 
readjudicate the veteran's claim.  If the 
benefit on appeal remains denied, a 
supplemental statement of the case must be 
issued, and the veteran and his 
representative must be afforded an 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Gary L. Gick 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


